 
Prepared By/Return To:
Sheppard, Mullin, Richter & Hampton LLP 650 Town Center Drive, 4th Floor Costa
Mesa, California 92626-1993 Attn: Kenneth D. Fox, Esquire
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

DEED OF TRUST, ASSIGNMENT
SECURITY AGREEMENT AND
FIXTURE FILING

by

G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC,
a Delaware limited liability company,
as Grantor,

to

PUBLIC TRUSTEE OF DOUGLAS COUNTY, COLORADO,
as Trustee

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association,
as Beneficiary

This document serves as a Fixture Filing under the Colorado Uniform Commercial
Code.

Grantor’s Organizational Identification Number is 4474547.

1

Deed of Trust, Assignment, Security Agreement and Fixture Filing

This Deed of Trust, Assignment, Security Agreement and Fixture Filing is made as
of the 19th day of
December, 2007, by G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC,

a Delaware limited liability company (herein referred to as “Grantor”), whose
address is c/o Triple Net Properties, LLC, 1551 N. Tustin Avenue, Suite 300,
Santa Ana, California 92705, to the PUBLIC TRUSTEE OF DOUGLAS COUNTY, COLORADO
(“Trustee”), for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (“Beneficiary”), whose address is Wachovia Bank, N.A., Real
Estate Financial Services, General Banking Group, Mail Code: CA 6233, 15750
Alton Parkway, Irvine, California 92618.

Recitals

Grantor has requested that Beneficiary make the Loan (as hereinafter defined) to
Grantor. As a condition precedent to making the Loan, Beneficiary has required
that Grantor execute and deliver this Deed of Trust, Assignment, Security
Agreement and Fixture Filing to Trustee for the benefit of Beneficiary.

Grants and Agreements

Now, therefore, in order to induce Beneficiary to make the Loan to Grantor,
Grantor agrees as follows:

Article I

Definitions

As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:

"Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.

"Accelerating Transfer” means any Transfer of all or any part of the Property,
the legal or beneficial interest therein, or any membership interest in Grantor
in violation of Section 5.2 of this Deed of Trust.

"Accounts” means all accounts of Grantor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

"Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

"Beneficiary” means Beneficiary and its successors and assigns.

"Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

"Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

"Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

"Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

"Deed of Trust” means this Deed of Trust, Assignment, Security Agreement and
Fixture Filing, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

"Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.

"Design and Development Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, if any;
(b) all plans, drawings and specifications for the development of the Land or
the construction or repair of Improvements, if any; (c) all permits, licenses,
variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements, if any; and (d) all
amendments of or supplements to any of the foregoing.

"Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction (including any condition, covenant
or restriction imposed in connection with any condominium development or
cooperative housing development), Lease or other matter of any nature that would
affect title to the Property.

"Environmental Agreement” means the Environmental Indemnity Agreement of even
date herewith by and between Grantor and Guarantor in favor of Beneficiary
pertaining to the Property, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified. The Environmental
Agreement is one of the Loan Documents, but this Deed of Trust does not secure
the obligations of Grantor or Guarantor under the Environmental Agreement.

"Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

"Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Deed of Trust or any
of the other Loan Documents, including attorneys’ fees, court costs, receiver’s
fees, management fees and costs incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.

"Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

"Guarantor” means Grubb & Ellis Healthcare REIT, Inc., a Maryland corporation.

"Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any off-site
improvements owned by Grantor in any way used or to be used in connection with
the use, enjoyment, occupancy or operation of the Land.

"Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

"Land” means the real property described in Exhibit A attached hereto and made a
part hereof.

"Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

"Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

"Letter of Credit” means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the Property, together with
any and all extensions, renewals or modifications thereof, substitutions
therefor or replacements thereof.

"Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

"Loan” means the loan from Beneficiary to Grantor, the repayment obligations in
connection with which are evidenced by the Note.

"Loan Agreement” means the Loan Agreement of even date herewith between Grantor
and Beneficiary which sets forth, among other things, the terms and conditions
upon which the proceeds of the Loan will be disbursed, as the same may from time
to time be extended, amended, restated, supplemented or otherwise modified.

"Loan Documents” means this Deed of Trust, the Note, the Repayment Guaranty, the
Environmental Agreement, the Loan Agreement, any application or reimbursement
agreement executed in connection with any Letter of Credit, and any and all
other documents (other than any Swap Contracts) which Grantor, Guarantor or any
other party or parties have executed and delivered, or may hereafter execute and
deliver, to evidence, secure or guarantee the Obligations, or any part thereof,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.

"Note” means the Promissory Note of even date herewith in the original principal
amount of Eight Million Eight Hundred Fifty Three Thousand and No/100 Dollars
($8,853,000.00) made by Grantor to the order of Beneficiary, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

"Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Deed of Trust.

"Obligations” means all present and future debts, obligations and liabilities of
Grantor to Beneficiary arising pursuant to, and/or on account of, the provisions
of this Deed of Trust, the Note or any of the other Loan Documents, including
the obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under this Deed of Trust or any of the other Loan Documents, together with
interest thereon as herein or therein provided; (c) to pay and perform all
obligations of Grantor under any Swap Contract; (d) to perform, observe and
comply with all of the other terms, covenants and conditions, expressed or
implied, which Grantor is required to perform, observe or comply with pursuant
to this Deed of Trust or any of the other Loan Documents; and (e) to pay and
perform all future advances and other obligations that Grantor or any successor
in ownership of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
a writing evidences the parties’ agreement that the advance or obligation be
secured by this Deed of Trust; excluding, however, the debts, obligations and
liabilities of Grantor under the Environmental Agreement. This Deed of Trust
does not secure the Environmental Agreement, the Repayment Guaranty or any other
Loan Document that is expressly stated to be unsecured.

"Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Beneficiary’s interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance that
Beneficiary shall expressly approve in writing in its sole and absolute
discretion.

"Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

"Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and Beneficiary shall have no responsibility for the
performance of Grantor’s obligations thereunder) and all general intangibles
(including payment intangibles, trademarks, trade names, goodwill, software and
symbols but excluding all of Grantor’s rights to the payment of money to Grantor
under any Swap Contracts) related to the Real Property or the operation thereof;
(d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all
insurance policies held by Grantor with respect to the Property or Grantor’s
operation thereof; and (f) all money, instruments and documents (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Property, and all deposits and deposit accounts of Grantor with Beneficiary
related to the Property, including any such deposit account from which Grantor
may from time to time authorize Beneficiary to debit and/or credit payments due
with respect to the Loan; together with all Additions to and Proceeds of all of
the foregoing. For purposes of clarification, “Personalty”, and the security
interests granted hereunder, do not include any of Grantor’s rights to the
payment of money from Beneficiary (or its Affiliates) under any Swap Contracts.

"Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

"Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Development Documents, all Contracts of Sale and all Refinancing
Commitments.

"Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

"Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights-of-way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights of ingress or egress, parking rights, timber, crops, mineral
interests and other rights, now or hereafter owned by Grantor and belonging or
appertaining to the Land or Improvements; (b) all Claims whatsoever of Grantor
with respect to the Land or Improvements, either in law or in equity, in
possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.

"Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.

"Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

"Repayment Guaranty” means the Repayment Guaranty of even date herewith executed
by Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

"State” means the state in which the Land is located.

"Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction,
interest cap, collar or floor transaction, currency swap, cross-currency rate
swap, swap option, currency option or any other similar transaction (including
any option to enter into the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, entered into between Beneficiary (or its affiliate) and
Grantor (or its affiliate) in connection with the Loan, together with any
related schedules and confirmations, as amended, supplemented, superseded or
replaced from time to time, relating to or governing any or all of the
foregoing.

"Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

"Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

Article II

Granting Clauses; Condition of Grant

Section 2.1 Conveyances and Security Interests.

In order to secure the prompt payment and performance of the Obligations,
Grantor (a) irrevocably and unconditionally grants, conveys, transfers and
assigns to Trustee, in trust, for the benefit of Beneficiary, with power of sale
and right of entry and possession, all estate, right, title and interest that
Grantor now has or may later acquire in and to the Real Property; (b) grants to
Beneficiary a security interest in the Personalty; (c) assigns to Beneficiary,
and grants to Beneficiary a security interest in, all Condemnation Awards and
all Insurance Proceeds; and (d) assigns to Beneficiary , and grants to
Beneficiary a security interest in, all of Grantor’s right, title and interest
in, but not any of Grantor’s obligations or liabilities under, all Design and
Development Documents, all Contracts of Sale and all Refinancing Commitments.
All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Obligations and each other agreement or instrument made or entered into in
connection with each of the Obligations. Such terms include any provisions in
the Note, the Loan Agreement or any Swap Contract which provide that the
interest rate on one or more of the Obligations may vary from time to time.
Unless Lender otherwise agrees in writing, Grantor’s obligations under any Swap
Contract shall continue to be secured by this Deed of Trust notwithstanding that
Lender has sold, participated, syndicated or otherwise transferred or released
some or all of its interest in the Loan to another person.

Section 2.2 Absolute Assignment of Leases and Rents.

In consideration of the making of the Loan by Beneficiary to Grantor and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor absolutely and unconditionally assigns the Leases and
Rents to Beneficiary. This assignment is, and is intended to be, an
unconditional, absolute and present assignment from Grantor to Beneficiary of
all of Grantor’s right, title and interest in and to the Leases and the Rents
and not an assignment in the nature of a pledge of the Leases and Rents or the
mere grant of a security interest therein. So long as no Event of Default shall
exist, however, and so long as Grantor is not in default in the performance of
any obligation, covenant or agreement contained in the Leases, Grantor shall
have a license (which license shall terminate automatically and without notice
upon the occurrence of an Event of Default or a default by Grantor under the
Leases) to collect, but not prior to accrual, all Rents. Grantor agrees to
collect and hold all Rents in trust for Beneficiary and to use the Rents for the
payment of the cost of operating and maintaining the Property and for the
payment of the other Obligations before using the Rents for any other purpose.

Section 2.3 Security Agreement, Fixture Filing and Financing Statement.

This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary under the Uniform Commercial Code
of the State. In addition to all of its other rights under this Deed of Trust
and otherwise, Beneficiary shall have all of the rights of a secured party under
the Uniform Commercial Code of the State, as in effect from time to time, or
under the Uniform Commercial Code in force from time to time in any other state
to the extent the same is applicable Law. This Deed of Trust shall be effective
as a financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Deed of Trust shall also be effective as a financing statement
with respect to any other Property as to which a security interest may be
perfected by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Grantor and Beneficiary are set forth in the opening paragraph of this Deed of
Trust. A carbon, photographic or other reproduction of this Deed of Trust or any
other financing statement relating to this Deed of Trust shall be sufficient as
a financing statement for any of the purposes referred to in this Section.
Grantor hereby irrevocably authorizes Beneficiary at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable Law, reasonably required by
Beneficiary to establish or maintain the validity, perfection and priority of
the security interests granted in this Deed of Trust. The foregoing
authorization includes Grantor’s irrevocable authorization for Beneficiary at
any time and from time to time to file any initial financing statements and
amendments thereto that indicate the Personalty (a) as “all assets” of Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Personalty falls within the scope of the Uniform Commercial Code of the
State or the jurisdiction where the initial financing statement or amendment is
filed, or (b) as being of an equal or lesser scope or with greater detail;
provided that in either case, such description is limited to assets used on or
in connection with the Property.

Section 2.4 Release.

If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, and all Swap Contracts
have been terminated, Beneficiary will execute and deliver to Grantor such
documents as may be required to release this Deed of Trust of record. Grantor
shall be responsible for the recordation of such release and the payment of any
recording and filing costs. Upon the recording of such release, the absolute
assignments set forth in Section 2.2 shall automatically terminate and become
null and void. Partial releases of the Property from the lien of this Deed of
Trust shall be made on the terms and subject to the conditions of the Loan
Agreement. No partial release shall be sought, requested or required if any
Event of Default has occurred which has not been cured.

Section 2.5 C.R.S. Sec. 38-39-106.

Solely for purposes of applying C.R.S. Sec. 38-39-106, Grantor stipulates,
acknowledges and agrees that this Deed of Trust secures a maximum stated
principal amount of $8,853,000.00 under C.R.S. Sec. 38-39-106(1), but this
stated maximum will not otherwise be construed to limit the amount or scope of
the indebtedness or the obligations secured hereby. This maximum stated amount
shall be effective to secure payment of all advances under the Note, both
obligatory and optional, up to such amount, to the same extent and with the same
effect and priority as if such total had been fully disbursed on or before the
date of recording of this Deed of Trust.

Article III

Representations and Warranties

      Grantor makes the following representations and warranties to Beneficiary:

Section 3.1
  Title to Real Property.
 
   

Grantor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Grantor has the right and
authority to convey the Real Property and does hereby convey the Real Property.
The Real Property is subject to no Encumbrances other than the Permitted
Encumbrances.

Section 3.2 Title to Other Property.

Grantor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Development Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

Section 3.3 Property Assessments.

The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.

Section 3.4 Independence of the Real Property.

To Grantor’s knowledge, no buildings or other improvements on property not
covered by this Deed of Trust rely on the Real Property or any interest therein
to fulfill any requirement of any Governmental Authority for the existence of
such property, building or improvements; and none of the Real Property relies,
or will rely, on any property not covered by this Deed of Trust or any interest
therein to fulfill any requirement of any Governmental Authority. To Grantor’s
knowledge, the Real Property has been properly subdivided from all other
property in accordance with the requirements of any applicable Governmental
Authorities.

Section 3.5 Existing Improvements.

The existing Improvements, if any, were constructed, and are being used and
maintained, in accordance with all applicable Laws, including zoning Laws.

Section 3.6 Leases and Tenants.

The Leases are valid and are in full force and effect, and Grantor is not in
default under any of the terms thereof. Except as expressly permitted in the
Loan Agreement, Grantor has not accepted any Rents in advance of the time the
same became due under the Leases and has not forgiven, compromised or discounted
any of the Rents. Grantor has title to and the right to assign the Leases and
Rents to Beneficiary, and no other assignment of the Leases or Rents has been
granted. To the best of Grantor’s knowledge and belief, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.

Article IV

Affirmative Covenants

Section 4.1 Obligations.

Grantor agrees to promptly pay and perform all of the Obligations, time being of
the essence in each case.

Section 4.2 Property Assessments; Documentary Taxes.

Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Grantor will promptly
pay all stamp, documentary, recordation, transfer and intangible taxes and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Deed of Trust or any of the other Loan Documents.

Section 4.3 Permitted Contests.

Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) Beneficiary is not subjected to any
Claim as a result of such contest, and (d) Grantor provides assurances
satisfactory to Beneficiary (including the establishment of an appropriate
reserve account with Beneficiary) of its ability to pay such Property
Assessments or comply with such Law in the event Grantor is unsuccessful in its
contest. Each such contest shall be promptly prosecuted to final conclusion or
settlement, and Grantor shall indemnify and save Beneficiary harmless against
all Claims in connection therewith. Promptly after the settlement or conclusion
of such contest or action, Grantor shall comply with such Law and/or pay and
discharge the amounts which shall be levied, assessed or imposed or determined
to be payable, together with all penalties, fines, interests, costs and expenses
in connection therewith.

Section 4.4 Compliance with Laws.

Grantor will comply with and not violate, and cause to be complied with and not
violated, all present and future Laws applicable to the Property and its use and
operation.

Section 4.5 Maintenance and Repair of the Property.

Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.

Section 4.6 Additions to Security.

All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Beneficiary such further
documents as may be required by the terms of the Loan Agreement and the other
Loan Documents.

Section 4.7 Subrogation.

To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary whether or not
from the proceeds of the Loan. This Section shall not be deemed or construed,
however, to obligate Beneficiary to pay or discharge any Lien.

Section 4.8 Leases.

(a) Except as expressly permitted in the Loan Agreement, Grantor shall not enter
into any Material Lease (as defined in the Loan Agreement) with respect to all
or any portion of the Property without the prior written consent of Beneficiary.

(b) Beneficiary shall not be obligated to perform or discharge any obligation of
Grantor under any Lease. The assignment of Leases provided for in this Deed of
Trust in no manner places on Beneficiary any responsibility for (i) the control,
care, management or repair of the Property, (ii) the carrying out of any of the
terms and conditions of the Leases, (iii) any waste committed on the Property,
or (iv) any dangerous or defective condition on the Property (whether known or
unknown).

(c) No approval of any Lease by Beneficiary shall be for any purpose other than
to protect Beneficiary’s security and to preserve Beneficiary’s rights under the
Loan Documents, and no such approval shall result in a waiver of a Default or
Event of Default.

Article V

Negative Covenants

Section 5.1 Encumbrances.

Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances. Within thirty (30) days after the filing
of any mechanic’s lien or other Lien or Encumbrance against the Property,
Grantor will promptly discharge the same by payment or filing a bond or
otherwise as permitted by Law. So long as Beneficiary’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Beneficiary in its sole and absolute discretion, Grantor shall have the right to
contest in good faith any Claim, Lien or Encumbrance, provided that Grantor does
so diligently and without prejudice to Beneficiary or delay in completing
construction of the Improvements. Grantor shall give Beneficiary Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.

Section 5.2 Transfer of the Property.

Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Deed of Trust). The
Transfer of more than 10% of the membership interests in Grantor (whether in one
or more transactions during the term of the Loans) shall be deemed to be a
prohibited Transfer of the Property. Notwithstanding the foregoing, no transfer
of shares of stock in Grubb & Ellis Healthcare REIT, Inc. shall be prohibited or
shall constitute a Default or Event of Default under this Deed of Trust.

Section 5.3 Removal, Demolition or Alteration of Accessories and Improvements.

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary. Grantor may remove and dispose of, free from the
Lien of this Deed of Trust, such Accessories as from time to time become worn
out or obsolete, provided that, either (a) Borrower reasonably determines that
such Accessories are not necessary for the proper ownership or operation of the
Property, (b) at the time of, or prior to, such removal, any such Accessories
are replaced with other Accessories which are free from Liens other than
Permitted Encumbrances and have a value at least equal to that of the replaced
Accessories (and by such removal and replacement Grantor shall be deemed to have
subjected such replacement Accessories to the Lien of this Deed of Trust), or
(c) so long as a prepayment may be made without the imposition of any premium
pursuant to the Note, such Accessories are sold at fair market value for cash
and the net cash proceeds received from such disposition are paid over promptly
to Beneficiary to be applied to the prepayment of the principal of the Loan.

Section 5.4 Additional Improvements.

Grantor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Beneficiary. Grantor will complete and pay for, within a reasonable time, any
Improvements which Grantor is permitted to construct on the Land. Grantor will
construct and erect any permitted Improvements (a) strictly in accordance with
all applicable Laws and any private restrictive covenants, (b) entirely on lots
or parcels of the Land, (c) so as not to encroach upon any easement or
right-of-way or upon the land of others, and (d) wholly within any building
restriction and setback lines applicable to the Land.

Section 5.5 Restrictive Covenants, Zoning, etc.

Without the prior written consent of Beneficiary, Grantor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Grantor (a) will promptly perform and
observe, and cause to be performed and observed, all of the terms and conditions
of all agreements affecting the Property, and (b) will do or cause to be done
all things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.

Article VI

Events of Default

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:

Section 6.1 Payment Obligations.

Grantor fails to pay any of the Obligations when due, whether on the scheduled
due date or upon acceleration, maturity or otherwise.

Section 6.2 Transfers.

Grantor Transfers, or contracts to Transfer, all or any part of the Property or
any legal or beneficial interest therein (except for Transfers of the
Accessories expressly permitted under this Deed of Trust). The Transfer of more
than 10% of the membership interests in Grantor (whether in one or more
transactions during the term of the Loans) shall be deemed to be a prohibited
Transfer of the Property. Notwithstanding the foregoing, no transfer of shares
of stock in Grubb & Ellis Healthcare REIT, Inc. shall be prohibited or shall
constitute a Default or Event of Default under this Deed of Trust.

Section 6.3 Other Obligations.

Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor; provided, however,
that if such default is susceptible of cure but such cure cannot be accomplished
with reasonable diligence within said period of time, and if Grantor commences
to cure such default promptly after receipt of notice thereof from Beneficiary,
and thereafter prosecutes the curing of such default with reasonable diligence,
such period of time shall be extended for such period of time as may be
necessary to cure such default with reasonable diligence, but not to exceed an
additional sixty (60) days.

Section 6.4 Event of Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Borrower or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period).

Section 6.5 Default Under Other Lien Documents.

A default by Borrower occurs under any other mortgage, deed of trust or security
agreement covering the Property, including any Permitted Encumbrances.

Section 6.6 Execution; Attachment.

Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within sixty
(60) days after the same is levied.

Article VII

Rights and Remedies

Upon the happening of and during the continuance of any Event of Default,
Beneficiary shall have the right, in addition to any other rights or remedies
available to Beneficiary under any of the Loan Documents or applicable Law, to
exercise any one or more of the following rights, powers or remedies:

Section 7.1 Acceleration.

Beneficiary may accelerate all Obligations under the Loan Documents (except as
provided below) whereupon such Obligations shall become immediately due and
payable, without notice of default, notice of acceleration or intention to
accelerate, presentment or demand for payment, protest, notice of protest,
notice of nonpayment or dishonor, or notices or demands of any kind or character
(all of which are hereby waived by Grantor); provided that the foregoing
provisions of this Section 7.1 shall not be applicable to the Swap Contracts,
and any acceleration of the obligations thereunder or exercise of other remedies
thereunder shall be governed by the terms of the Swap Contracts.

Section 7.2 Foreclosure and Sale.

Beneficiary may foreclose this Deed of Trust, insofar as it encumbers the
Property, either by Judicial action or through Trustee. If this Deed of Trust
encumbers more than one parcel of real estate, foreclosure may be by separate
parcel or en masse, as Beneficiary may elect in its sole discretion. Foreclosure
through Trustee will be initiated by Beneficiary’s filing of its notice of
election and demand for sale with Trustee. Upon the filing of such notice of
election and demand for sale, Trustee shall promptly comply with all notice and
other requirements of the laws of Colorado then in force with respect to such
sales, and shall give four weeks’ public notice of the time and place of such
sale by advertisement weekly in some newspaper of general circulation then
published in the County or City and County in which the Property is located. Any
sale conducted by Trustee pursuant to this section shall be held at the front
door of the county courthouse for such County or City and County, or on the
Property, or at such other place as similar sales are then customarily held in
such County or City and County, provided that the actual place of sale shall be
specified in the notice of sale. All fees, costs and expenses of any kind
incurred by Beneficiary in connection with foreclosure of this Deed of Trust,
including, without limitation, the costs of any appraisals of the Property
obtained by Beneficiary, all costs of any receivership for the Property advanced
by Beneficiary, and all attorneys’ and consultants’ fees incurred by
Beneficiary, shall constitute a part of the Indebtedness and may be included as
part of the amount owing from Grantor to Beneficiary at any foreclosure sale.
The proceeds of any sale under this section shall be applied first to the fees
and expenses of the officer conducting the sale, and then to the reduction or
discharge of the Indebtedness; any surplus remaining shall be paid over to
Grantor or to such other person or persons as may be lawfully entitled to such
surplus. At the conclusion of any foreclosure sale, the officer conducting the
sale shall execute and deliver to the purchaser at the sale a certificate of
purchase which shall describe the property sold to such purchaser and shall
state that upon the expiration of the applicable periods for redemption, the
holder of such certificate will be entitled to a deed to the property described
in the certificate. After the expiration of all applicable periods of
redemption, unless the property sold has been redeemed by Grantor, Trustee, upon
request, execute and deliver an appropriate deed to the holder of the
certificate of purchase or the last certificate of redemption, as the case may
be. Nothing in this section dealing with foreclosure procedures or specifying
particular actions to be taken by Beneficiary or by Trustee or any similar
officer shall be deemed to contradict or add to the requirements and procedures
now or hereafter specified by Colorado law, and any such inconsistency shall be
resolved in favor of Colorado law applicable at the time of foreclosure.

Section 7.3 Collection of Rents.

Upon the occurrence of an Event of Default, the license granted to Grantor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Grantor. Beneficiary may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Beneficiary may, but shall not be obligated to, exercise and
enforce any or all of Grantor’s rights under the Leases. Without limiting the
generality of the foregoing, Beneficiary may notify the tenants under the Leases
that all Rents are to be paid to Beneficiary, and following such notice all
Rents shall be paid directly to Beneficiary and not to Grantor or any other
Person other than as directed by Beneficiary, it being understood that a demand
by Beneficiary on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to Beneficiary without the
necessity of further consent by Grantor. Grantor hereby irrevocably authorizes
and directs the tenants under the Leases to pay all Rents to Beneficiary instead
of to Grantor, upon receipt of written notice from Beneficiary, without the
necessity of any inquiry of Grantor and without the necessity of determining the
existence or non-existence of an Event of Default. Grantor hereby appoints
Beneficiary as Grantor’s attorney-in-fact with full power of substitution, which
appointment shall take effect upon the occurrence of an Event of Default and is
coupled with an interest and is irrevocable prior to the full and final payment
and performance of the Obligations, in Grantor’s name or in Beneficiary’s name:
(a) to endorse all checks and other instruments received in payment of Rents and
to deposit the same in any account selected by Beneficiary; (b) to give receipts
and releases in relation thereto; (c) to institute, prosecute and/or settle
actions for the recovery of Rents; (d) to modify the terms of any Leases
including terms relating to the Rents payable thereunder; (e) to cancel any
Leases; (f) to enter into new Leases; and (g) to do all other acts and things
with respect to the Leases and Rents which Beneficiary may deem necessary or
desirable to protect the security for the Obligations. Any Rents received shall
be applied first to pay all Expenses and next in reduction of the other
Obligations. Grantor shall pay, on demand, to Beneficiary, the amount of any
deficiency between (i) the Rents received by Beneficiary, and (ii) all Expenses
incurred together with interest thereon as provided in the Loan Agreement and
the other Loan Documents.

Section 7.4 Taking Possession or Control of the Property.

As an absolute matter of right without regard to the adequacy of the security,
and to the extent permitted by Law without notice to Grantor, Beneficiary shall
be entitled, upon ex parte application to a court of competent jurisdiction, to
the immediate appointment of a receiver for all or any part of the Property and
the Rents, whether such receivership may be incidental to a proposed sale of the
Property or otherwise, and Grantor hereby consents to the appointment of such a
receiver and agrees that such receiver shall have all of the rights and powers
granted to Beneficiary pursuant to Section 7.4. In addition, to the extent
permitted by Law, and with or without the appointment of a receiver, or an
application therefor, Beneficiary may (a) enter upon, and take possession of
(and Grantor shall surrender actual possession of), the Property or any part
thereof, without notice to Grantor and without bringing any legal action or
proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.

Section 7.5 Management of the Property.

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, Beneficiary or the receiver, as the case may be,
may, at its sole option, (a) make all necessary or proper repairs and Additions
to or upon the Property, (b) operate, maintain, control, make secure and
preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Grantor (the costs of completing such
Improvements shall be Expenses secured by this Deed of Trust and shall accrue
interest as provided in the Loan Agreement and the other Loan Documents).
Beneficiary or such receiver shall be under no liability for, or by reason of,
any such taking of possession, entry, holding, removal, maintaining, operation
or management, except for gross negligence or willful misconduct. The exercise
of the remedies provided in this Section shall not cure or waive any Event of
Default, and the enforcement of such remedies, once commenced, shall continue
for so long as Beneficiary shall elect, notwithstanding the fact that the
exercise of such remedies may have, for a time, cured the original Event of
Default.

Section 7.6 Uniform Commercial Code.

Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Grantor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of Trust at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Beneficiary to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties. Alternatively, Beneficiary may choose to
dispose of some or all of the Property, in any combination consisting of both
Personalty and Real Property, in one sale to be held in accordance with the Law
and procedures applicable to real property, as permitted by Article 9 of the
Uniform Commercial Code. Grantor agrees that such a sale of Personalty together
with Real Property constitutes a commercially reasonable sale of the Personalty.

Section 7.7 Application of Proceeds.

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations, in such manner and order as Beneficiary may elect.

Section 7.8 Other Remedies.

Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents or by applicable Laws.

Article VIII

Intentionally Omitted.

Article IX

Miscellaneous

Section 9.1 Rights, Powers and Remedies Cumulative.

Each right, power and remedy of Beneficiary as provided for in this Deed of
Trust, or in any of the other Loan Documents or now or hereafter existing by
Law, shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Deed of Trust, or in any of the
other Loan Documents or now or hereafter existing by Law, and the exercise or
beginning of the exercise by Beneficiary of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Beneficiary of any or all such other rights, powers or remedies.

Section 9.2 No Waiver by Beneficiary.

No course of dealing or conduct by or among Beneficiary and Grantor shall be
effective to amend, modify or change any provisions of this Deed of Trust or the
other Loan Documents. No failure or delay by Beneficiary to insist upon the
strict performance of any term, covenant or agreement of this Deed of Trust or
of any of the other Loan Documents, or to exercise any right, power or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
covenant or agreement or of any such breach, or preclude Beneficiary from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, neither
Beneficiary shall be deemed to waive the right either to require prompt payment
when due of all other Obligations, or to declare an Event of Default for failure
to make prompt payment of any such other Obligations. Neither Grantor nor any
other Person now or hereafter obligated for the payment of the whole or any part
of the Obligations shall be relieved of such liability by reason of (a) the
failure of Beneficiary to comply with any request of Grantor or of any other
Person to take action to foreclose this Deed of Trust or otherwise enforce any
of the provisions of this Deed of Trust, or (b) any agreement or stipulation
between any subsequent owner or owners of the Property and Beneficiary, or
(c) Beneficiary’s extending the time of payment or modifying the terms of this
Deed of Trust or any of the other Loan Documents without first having obtained
the consent of Grantor or such other Person. Regardless of consideration, and
without the necessity for any notice to or consent by the holder of any
subordinate Lien on the Property, Beneficiary may release any Person at any time
liable for any of the Obligations or any part of the security for the
Obligations and may extend the time of payment or otherwise modify the terms of
this Deed of Trust or any of the other Loan Documents without in any way
impairing or affecting the Lien of this Deed of Trust or the priority of this
Deed of Trust over any subordinate Lien. The holder of any subordinate Lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust. Beneficiary may resort to the
security or collateral described in this Deed of Trust or any of the other Loan
Documents in such order and manner as Beneficiary may elect in its sole
discretion.

Section 9.3 Waivers and Agreements Regarding Remedies.

To the fullest extent Grantor may do so, under applicable law, Grantor hereby:

(a) agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, extension and notice of election to
accelerate the Obligations;

(b) waives all rights to a marshalling of the assets of Grantor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for collection, or the right of
Beneficiary to the payment of the Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatsoever;

(c) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and

(d) waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.

Section 9.4 Successors and Assigns.

All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary, its successors and assigns.

Section 9.5 No Warranty by Beneficiary.

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary
pursuant to this Deed of Trust or any of the other Loan Documents, Beneficiary
shall not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Beneficiary.

Section 9.6 Amendments.

This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.

Section 9.7 Severability.

In the event any one or more of the provisions of this Deed of Trust or any of
the other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

Section 9.8 Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by facsimile.
Any Notice shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that service of a Notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Deed of Trust or in any other Loan Document or to require giving of
notice or demand to or upon any Person in any situation or for any reason.

Section 9.9 Joint and Several Liability.

If Grantor consists of two (2) or more Persons, the term “Grantor” shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable hereunder.
Beneficiary may release, compromise, modify or settle with any of Grantor, in
whole or in part, without impairing, lessening or affecting the obligations and
liabilities of the others of Grantor hereunder or under the Note. Any of the
acts mentioned aforesaid may be done without the approval or consent of, or
notice to, any of Grantor.

Section 9.10 Rules of Construction.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Deed of Trust in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this Deed of
Trust unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Deed of Trust shall have the meaning ascribed to that term
in the Uniform Commercial Code of the State. If a term is defined in Article 9
of the Uniform Commercial Code of the State differently than in another Article
of the Uniform Commercial Code of the State, the term shall have the meaning
specified in Article 9.

Section 9.11 Governing Law.

This Deed of Trust shall be construed, governed and enforced in accordance with
the Laws in effect from time to time in the State (without regard to its
conflicts of law principles).

Section 9.12 Entire Agreement.

The Loan Documents constitute the entire understanding and agreement between
Grantor and Beneficiary with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Grantor and Beneficiary with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Beneficiary to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.

2

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as of
the day and year first written above.

 
GRANTOR:
G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC, a Delaware limited liability company
By: /s/ Shannon K S Johnson
Printed Name: Shannon K S Johnson
Title: Authorized Signatory

         
STATE OF CALIFORNIA )

      COUNTY OF Orange   )

On December 18, 2007, before me, Monica Chavez, a Notary Public, personally
appeared Shannon K S Johnson, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

     
Signature /s/ Monica Chavez
  [Monica Chavez
Commission #1762879
Notary Public – California
Orange County
My Comm. Expires Aug 21, 2011]

3